Case 2:17-cv-00370 Document 129 Filed on 08/07/20 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 August 07, 2020
                                                                David J. Bradley, Clerk
Case 2:17-cv-00370 Document 129 Filed on 08/07/20 in TXSD Page 2 of 2
